                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


    MICHAEL BROWN,                                  )
                                                    )
            Petitioner,                             )
                                                    )
    v.                                              )   No. 3:19-cv-00454
                                                    )   (Crim. No. 3:11-cr-00012-12)
    UNITED STATES OF AMERICA,                       )
                                                    )
            Respondent.                             )

                            MEMORANDUM OPINION AND ORDER

           Michael Brown, proceeding pro se, has filed a “Motion to Vacate and Resentence Petitioner

in Accordance with the First Step Act of 2018” (Doc. No. 1) requesting the Court to vacate his

180-month sentence for conspiring to distribute crack cocaine and being a felon in possession “and

to re-sentence [him] in accordance with the applicable guidelines currently in force.” (Id. at 14.)

The Government has filed a response in opposition (Doc. No. 22), to which Brown replied (Doc.

No. 27). Brown also filed various letters and supplemental briefs that the Court has considered.

(See Doc. Nos. 9, 10, 12, 21.) For the following reasons, Brown’s motion will be denied.

I.         BACKGROUND

           A.     Factual Overview

           On August 9, 2012, Brown pled guilty to Count One of the Indictment in Case No. 3:11-

cr-12-12, 1 charging him with conspiring to distribute 500 grams or more of cocaine, and 280 grams

or more of crack cocaine, all in violation of 21 U.S.C. § 846. (Case No. 3:11-cr-12-12, Doc. No.

1139.) On that same date, Brown also pled guilty to the single-count Information in Case No. 3:12-



1
  For ease of citation, the Court has removed extraneous zeros from Brown’s criminal case
numbers.


         Case 3:19-cv-00454 Document 28 Filed 11/23/20 Page 1 of 8 PageID #: 139
cr-166, charging him with being a convicted felon in possession of a firearm, in violation of 18

U.S.C. §§ 922(g)(1) and 924. (Case No. 3:12-cr-166, Doc. No. 10.) The parties entered into a plea

agreement governed, in relevant part, by Federal Rule of Criminal Procedure 11(c)(1)(C) that

covered both of these charges. (Case No. 3:11-cr-12-12, Doc. No. 1139 at 8–28.)

       In his plea agreement, Brown acknowledged that he conspired to distribute 280 grams or

more of crack cocaine and agreed that he qualified as an Armed Career Criminal under U.S.S.G.

§4B1.4 and 18 U.S.C. § 924(e) based on three previous felony drug trafficking convictions, and

therefore was subject to a mandatory-minimum 180-month sentence for the felon-in-possession

charge. (Id. at 8–9, 23.) The plea agreement further provided that if the Court accepted the parties’

recommendation for a 180-month sentence, Brown “knowingly waive[d] the right to challenge the

sentence imposed in any collateral attack, including, but not limited to, a motion brought pursuant

to 28 U.S.C. § 2255 and/or § 2241, and/or 18 U.S.C. § 3582(c).” (Id. at 26.)

       On August 9, 2012, the Honorable Thomas A. Wiseman, Jr. accepted the parties’ plea

agreement and imposed concurrent sentences of 180 months of imprisonment in Case Nos. 3:11-

cr-12-12 and 3:12-cr-166. (See Case No. 3:11-cr-12-12, Doc. Nos. 1139, 1140.) In arriving at that

sentence, Judge Wiseman noted that the United States Sentencing Guidelines’ calculations “are

moot because the Court imposed the agreed imprisonment sentence of 180 months.” (Case No.

3:11-cr-12-12, Doc. No. 1141 at 4.)

       B.      Procedural Clarification

       Before ruling on the merits of Brown’s motion for a sentence reduction, the Court finds it

important to address the procedural confusion in this case. Contrary to what some of the previous

filings may have suggested, this is not a civil case and should have never been docketed as such.

Perhaps because Brown (again, proceeding pro se) captioned his motion as a “Motion to Vacate,”

the Clerk inadvertently docketed his motion in this separate civil matter instead of in his underlying
                                                  2

    Case 3:19-cv-00454 Document 28 Filed 11/23/20 Page 2 of 8 PageID #: 140
criminal case. And this unintentional docketing error originally led the Court to issue a Castro v.

United States, 540 U.S. 375, 382 (2003) warning that it would construe Brown’s motion as a post-

conviction motion under 28 U.S.C. § 2255 to vacate, set aside, or correct sentence. (See Doc. Nos.

6, 8, 11.) However, Brown since objected to the Court’s attempt to “recharacterize” his motion as

a request for relief under § 2255 (see Doc. No. 9), and the Court agreed to “proceed with the

understanding that [Brown] requests relief only under the First Step Act of 2018.” (Doc. No. 11 at

1.)

        Based on Brown’s clarification, there is now no question that his pending post-conviction

motion for a sentence reduction under the First Step Act is a criminal motion, not a civil one, and

should be docketed in his underlying criminal case, Case No. 3:11-cr-12-12. “This is because

authorization for resentencing under the First Step Act comes from 18 U.S.C. § 3582(c)(1).”

United States v. Boulding, 960 F.3d 774, 782 (6th Cir. 2020). And “a § 3582 motion is not a civil

post-conviction action, but rather a continuation of a criminal case.” United States v. Brown, 817

F.3d 486, 488 (6th Cir. 2016) (citation and internal quotation marks omitted); see also United

States v. McCalister, 601 F.3d 1086, 1087 (10th Cir. 2010) (“the resolution of an 18 U.S.C. §

3582(c) motion for reduction of sentence cannot be challenged under the Federal Rules of Civil

Procedure because a § 3582(c) motion is a criminal proceeding”). Unfortunately, neither party

addressed this civil-criminal issue at the district court level, 2 and both the Court and the litigants

have been operating as if this were a civil case. But to protect any appellate rights Brown may

have, the Court clarifies and emphasizes that Brown’s pending motion is a criminal motion for a

sentence reduction, not a motion under § 2255.



2
 But see Michael Brown v. United States, Case No. 20-5504 (6th Cir.), Doc. No. 14 at 1, 7–8
(Government arguing on appeal that Brown’s motion “likely should have” been “construed as a
motion in his criminal case under 18 U.S.C. § 3582(c)(1)”).
                                                  3

      Case 3:19-cv-00454 Document 28 Filed 11/23/20 Page 3 of 8 PageID #: 141
        But as the Court will explain more fully below, the end result is the same whether Brown’s

motion was erroneously docketed as a § 2255 motion or had been correctly docketed as a criminal

motion: Brown is not entitled to a sentence reduction under the First Step Act.

II.     THE FIRST STEP ACT OF 2018

        Congress enacted the Fair Sentencing Act of 2010, Pub. Law 111-220, 124 Stat. 2372

(“Fair Sentencing Act”) to “lessen the sentencing disparity between cocaine offenses and those

involving crack cocaine.” Boulding, 960 F.3d at 777 (citations omitted). Relevant here, Section 2

of the Fair Sentencing Act increased the threshold quantity of crack cocaine needed to trigger 21

U.S.C. § 841(b)(1)(A)’s 10-year mandatory minimum from 50 to 280 grams. Id.; see also Dorsey

v. United States, 567 U.S. 260, 269 (2012). However, the Fair Sentencing Act did not apply

retroactively to any defendant sentenced before August 3, 2010. Id. (citations omitted).

        Congress later passed the First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194 (“First

Step Act”), which made retroactive the Fair Sentencing Act’s statutory changes for crack cocaine

sentences. Boulding, 960 F.3d at 777. “Specifically, Section 404 of the First Step Act made

Sections 2 and 3 of the Fair Sentencing Act retroactive for defendants who were sentenced before

August 3, 2010,” id., and provided as follows:

        SEC. 404. APPLICATION OF FAIR SENTENCING ACT.

        (a) DEFINITION OF COVERED OFFENSE.—In this section, the term “covered
        offense” means a violation of a Federal criminal statute, the statutory penalties for
        which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 (Public
        Law 111–220; 124 Stat. 2372), that was committed before August 3, 2010.

        (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that imposed a
        sentence for a covered offense may, on motion of the defendant, the Director of the
        Bureau of Prisons, the attorney for the Government, or the court, impose a reduced
        sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111–
        220; 124 Stat. 2372) were in effect at the time the covered offense was committed.

        (c) LIMITATIONS.—No court shall entertain a motion made under this section to
        reduce a sentence if the sentence was previously imposed or previously reduced in
                                                 4

      Case 3:19-cv-00454 Document 28 Filed 11/23/20 Page 4 of 8 PageID #: 142
         accordance with the amendments made by sections 2 and 3 of the Fair Sentencing
         Act of 2010 (Public Law 111–220; 124 Stat. 2372) or if a previous motion made
         under this section to reduce the sentence was, after the date of enactment of this
         Act, denied after a complete review of the motion on the merits. Nothing in this
         section shall be construed to require a court to reduce any sentence pursuant to this
         section.

Pub. L. No. 115-391, § 404, 132 Stat. 5194 (2018).

         Section 401 of the First Step Act also reduced and restricted certain recidivism provisions

of the Controlled Substances Act, including 21 U.S.C. § 841(b)(1)(A), which previously subjected

defendants to a 20-year mandatory minimum sentence for certain federal drug crimes if they were

previously convicted of a “felony drug offense.” Pub. L. No. 115-391, § 401(a)(2)(A)(i). Section

401 instead subjects defendants to a 15-year mandatory minimum sentence if they were previously

convicted of either a “serious violent felony” or a “serious drug felony,” which is defined as an

offense described in 18 U.S.C. § 924(e)(2) for which (1) the defendant “served a term of

imprisonment of more than 12 months” and (2) his “release from any term of imprisonment was

within 15 years of the commencement of the instant offense.” Id. §§ 401(a)(1), (a)(2)(A)(i). But

unlike Section 404, Section 401 does not apply retroactively. United States v. Wiseman, 932 F.3d

411, 417 (6th Cir. 2019); United States v. Norman, 398 F. Supp. 3d 191, 200 n.7 (W.D. Mich.

2019) (“The most natural reading of Section 401 of the First Step Act, however, is that it is not

retroactive.”).

III.     BROWN’S MOTION

         Brown’s pending motion requests the Court to vacate his 180-month sentence in Case No.

3:11-cr-12-12 3 and resentence him under the First Step Act because (1) Section 404 makes him

eligible for resentencing under the Fair Sentencing Act, and (2) Section 401 removes his status as


3
 Brown also moved for a similar sentence reduction in Case No. 3:12-cr-166, but he has since
withdrawn that motion and admitted that he “will not qualify for a reduction in [that case] as it is
not a drug case.” (See Case No. 3:12-cr-166, Doc. Nos. 14, 18, 19.)
                                                  5

       Case 3:19-cv-00454 Document 28 Filed 11/23/20 Page 5 of 8 PageID #: 143
an Armed Career Criminal. (Doc. No. 1 at 2–5.) Brown has also taken slightly bolder positions in

his filings and letters submitted to the Court, such as that: (1) a favorable ruling “could very likely

result in an immediate release from [his] term of imprisonment,” (Doc. No. 4 at 1); (2) he “is

currently imprisoned for conduct which the law no longer considers criminal,” (Doc. No. 9 at 2);

(3) “Section 401 of the First Step Act represents an intervening change in law which has destroyed

the factual basis supporting Brown’s plea agreement, conviction and sentence” (Doc. No. 21 at 2–

3); and (4) his “petition must be granted and his immediate release ordered by this Court” (id. at

4). In making these arguments, however, Brown misconstrues both the application and the scope

of the First Step Act.

       For example, Brown contends that Section 404 of the First Step Act applies to his sentence

because he committed some of his offenses before August 3, 2010. (Doc. No. 21 at 1–2.) But

Supreme Court, Sixth Circuit, and Middle District of Tennessee case law make clear that Brown

is ineligible for a sentence reduction under Section 404 because he was sentenced in August 2012,

which was more than two years after the Fair Sentencing Act took effect. See Dorsey, 567 U.S. at

280 (holding that “Congress intended the Fair Sentencing Act’s new, lower mandatory minimums

to apply to the post-Act sentencing of pre-Act offenders”); Downs v. United States, 879 F.3d 688,

689–90 (6th Cir. 2018) (noting that Fair Sentencing Act applied to defendants sentenced after

August 3, 2010); United States v. Moody, No. 3:09-cr-00240-21, 2020 WL 3799866, at *5 (M.D.

Tenn. July 7, 2020) (finding “as a matter of law that the defendant is not eligible for relief under

the First Step Act, because the 2018 Act did not have the effect of changing the penalties that were

in effect at the time he was sentenced in 2014”). Moreover, Brown unambiguously and knowingly

waived his right to seek a sentence reduction under 18 U.S.C. § 3582(c) after the Fair Sentencing

Act was enacted. (Case No. 3:11-cr-12-12, Doc. No. 1139 at 26.)



                                                  6

    Case 3:19-cv-00454 Document 28 Filed 11/23/20 Page 6 of 8 PageID #: 144
       But even if Brown had been sentenced before August 3, 2010 and Section 404 of the First

Step Act applied here, a retroactive application of the Fair Sentencing Act would not have changed

his sentence because he was convicted of conspiring to distribute 280 grams or more of crack

cocaine. Although the Fair Sentencing Act increased the amount of crack needed to trigger the

relevant 10-year mandatory minimum from 50 grams to 280 grams, it did not change the statutory

penalties applicable to defendants who, like Brown, were responsible for more than 280 grams of

crack cocaine. See Boulding, 960 F.3d at 778–79 n.1 (“[I]f the record as a whole reflects that a

defendant was responsible for more than 280 grams of crack cocaine, [he] would be ineligible for

a reduced sentence under the First Step Act.”). Thus, Brown is not entitled to any relief under

Section 404 of the First Step Act.

       Brown’s arguments regarding Section 401 fare no better. As an initial matter, Section 401

does not retroactively apply to defendants who, like Brown, were sentenced before the Fair

Sentencing Act took effect on December 21, 2018. See Wiseman, 932 F.3d at 417; Norman, 398

F. Supp. at 200 n.7. But even if Section 401 did apply retroactively, Brown is incorrect that it

would have any effect on his Armed Career Criminal status under 18 U.S.C. § 924(e). (See Doc.

No. 27 at 5.) Indeed, as several courts have held, Section 401 amended the Controlled Substance

Act’s definition of a “serious drug felony” but did not alter the Armed Career Criminal Act’s

definition of “serious drug offense” under 18 U.S.C. § 924(e)(2)(A). See United States v. Smith,

798 F. App’x 473, 476 (11th Cir. 2020); United States v. Smith, 803 F. App’x 973, 974 (8th Cir.

2020); United States v. Edwards, 767 F. App’x 546 (Mem) (4th Cir. 2020); Poliard v. United

States, No. 19-21788-CIV-MORENO, 2020 WL 3602269, at *4 (S.D. Fla. July 2, 2020), appeal

docketed, No. 20-13076 (11th Cir. Aug. 14, 2020); United States v. Wilson, No. 1:17-CR-60, 2019

WL 6606340, at *7 (W.D. Mich. Dec. 5, 2019). Because Brown agreed that he was subject to a



                                                7

    Case 3:19-cv-00454 Document 28 Filed 11/23/20 Page 7 of 8 PageID #: 145
15-year mandatory minimum sentence and qualified as an Armed Career Criminal under 18 U.S.C.

§ 924(e), (Case No. 3:11-cr-12-12, Doc. No. 1139 at 9), Section 401 does not affect his sentence.

        In sum, Brown’s reliance on Sections 404 and 401 of the First Step Act is misplaced, and

neither section serves as a vehicle for the Court to reduce Brown’s agreed-upon sentence of 180

months. 4

IV.     CONCLUSION

        For the foregoing reasons, Brown’s “Motion to Vacate and Resentence Petitioner in

Accordance with the First Step Act of 2018” (Doc. No. 1) is DENIED.

        The Clerk shall file a copy of this Order in Brown’s underlying criminal case (Case No.

3:11-cr-12-12), and any future documents relating to this Order shall also be filed in that case.

Because this Order may affect Brown’s pending appeal of the Court’s denial of his Motion for Bail

Pending Initial Determination of Habeas Corpus Petition (see Doc. No. 15), the Clerk shall also

file a copy of this Order with the United States Court of Appeals for the Sixth Circuit in Case No.

20-5504.

        Given the nature of Brown’s arguments, the Court certifies that any appeal from this Order

would be frivolous and not taken in good faith. See 28 U.S.C. § 1915(a)(3).

        IT IS SO ORDERED.




                                             ____________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE


4
  The Court also notes that Brown received concurrent 180-month sentences in both Case Nos.
3:11-cr-12-12 and 3:12-cr-166, but he has moved for a sentence reduction only in Case No. 3:11-
cr-12-12. Thus, to the extent Brown seeks to appeal this Order, the Sixth Circuit may decline to
address his motion under the concurrent-sentence doctrine. See United States v. Hughes, 964 F.2d
536, 541 (6th Cir. 1992).
                                                8

      Case 3:19-cv-00454 Document 28 Filed 11/23/20 Page 8 of 8 PageID #: 146
